 COMMUNICATIONS WKRS., LOC. 112297Communications Workers of America,Local 1122 andNew York Telephone Company. Case3-CB-2565September 23, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn May 18, 1976, Administrative Law Judge El-bert D. Gadsden issued the attached Decision in thisproceeding. Thereafter,General Counsel and theCharging Party filed exceptions and supportingbriefs, and the Respondent filed a brief in answer tothe exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a-three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge only tothe extent consistent herewith.The complaintalleges,inter alia,that Respondentviolated Section 8(b)(3) of the Act by institution ofan unlawful ban against its members' acceptance oftemporary supervisory positions and by implementa-tion of the ban by filing intraunion charges against aunion member who accepted the temporary position;that the filing of intraunion charges against the mem-ber who accepted the temporary supervisory positionis anattempt to enforce conduct violative of Section8(b)(3) ' aid is therefore itself violative of Section8(b)(1)(A);and that - the ban violates Section8(b)(1)(B) in that it restrains and coerces the Compa-ny in the selection of supervisors who accept andadjust grievances. The Administrative Law Judgefound Respondent had not engaged in any unlawfulactivity and dismissed the complaintin itsentirety.We disagree. Our review of the record reveals thatthe Administrative Law Judge's findings of fact andconclusionsof law are not supported by the record.TheCommunicationsWorkersofAmerica(CWA), AFL-CIO, hereafter the National Union,has had a number of ' collective-bargaining agree-ments with the New York Telephone Company,hereafter the Company, since 1961. These collective-bargaining agreements,,, including the current onewhich runs from July 118, 1974-July 6, 1977, haverecognized the National Union as the exclusive col-lective-bargaining representative of approximately30,000 of the Company's employees. These employ-ees arein a single statewide unit and all, of the collec-tive-bargaining agreements have been negotiated ona statewide basis by the National Union. Throughoutthe State, there are 22 locals of the National Unionwhich have bargaining unit employees as members.The constituent locals have no authority to negotiatecollective-bargaining agreements with the Company,and any modification of the existing contract mustbe in writing and signed by the parties to the contractthemselves?TheRespondent,CommunicationsWorkers of America, Local 1122, is 1 of these 22locals, and its members are employed in bargainingunitpositions in the metropolitan Buffalo, NewYork, area.Prior to the onset of the collective-bargaining rela-tionship between the Company and the NationalUnion, the Company had an established practice ofassigningunit employees to act as temporary supervi-sors. In the subsequent collective-bargaining agree-mentsbetween the parties, this practice was estab-lished as a formal contract right. In the currentcontract, article 8, Transfers, provides:The Company may transferor assign,tempo-rarilyor permanently, any employee from an oc-cupational classification to another, or from oneassignment to another within the same occupa-tional classification, or from an occupationalclassification toa position outside of the bargain-ing uniteither as a step in force adjustment orfor other purposes. [Emphasis supplied.]The overtime provisions of the contract also, by in-ference, recognize the Company's right to make suchassignments. It provides:An employeetemporarilypromoted to a man-agement job shall be charged with the averageovertime of his unit during the entire period ofhis absence from his unit on the acting assign-ment. [Emphasis supplied.]In a similar manner, the dues-deductionclause im-plies the Company's right to make temporary super-visory assignments. It provides:An employee's written authorization for suchdeduction shall be cancelled automatically bythe Company when the employee is transferred,except on an acting basis,to a position whereinhe is no longer covered by the terms of thisAgreement. The Company will notify the Unionof all such permanent transfers. [Emphasis sup-plied.]tThe request for oral argument by the Charging Party is hereby denied as2 The collective-bargaining agreement contains a waiver clause that re-the record and briefs adequately present the issues and positions of the-quires any modification to the collective-bargaining agreement to be explic-parties.itly set forth in writing and to be signed by both parties to the contract226 NLRB No. 7 98DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the negotiations for the 1968 contract, theNational Union submitted a contractual proposalwhich sought to limit the Company's right to appointtemporary supervisors. The Company, however, re-jected this proposal and the National Union has notsought to reintroduce a similar proposal during sub-sequent negotiations for the 1971 and 1974 contracts.Based on the above, we find the contract clearlygrants the Company the right to assign temporarysupervisory positions to unit employees.Notwithstanding -the National Union's failure -toachieve any contract limitations-on the Company'sright to make assignments of temporary supervisorypositions, Local 1122, the Respondent, unilaterallyinstituted a ban on all such assignments in June 1969.From June 1969 to August 1972, the Company didnot contest Local 1122's ban in the Buffalo area, andno temporary supervisory assignments were made inthat area. However, elsewhere within the statewideunit, the Company continued to make such assign-ments.' Beginning in August 1972, the Companyagain began' to make temporary supervisory assign-ments within the Buffalo area. Although the ban re-mained in effect, Local 1122 made no effort to op-pose the Company's renewed application of itscontract rights. However, in July 1975, Local 1122'schief steward signed an intraunion charge against aunion member, Richard Macvie, who had accepted atemporary supervisoryassignment,in June 1975.4Section 8(b)(3)The Administrative Law Judge found that the banimposed by the Respondent did not violate Section8(b)(3) because the Company's abstention from uti-lizing temporary supervisors from 1969-72 "consti-tuted an implied agreement by the Employer to re-frain from doing so, and/or its acquiescence in theRespondent's demand that the practice be terminat-ed."We disagree. We find no merit to the findingthat the Company's temporary acquiescence in theban constituted an "implied agreement" by the Com-pany to refrain from such assignments. As previouslymentioned, the contract contains a waiver clausewhich requires any modification of the collective-bargaining, agreement to be explicitly set forth inwriting and to be signed by both'parties to the con-tract. There is no evidence of any such waiver signedby the Company and the National Union. Accord-3The Companymade no assignmentsanywherein the Statebetween July14, 1971, and February 18, 1972, during which period theentire unit was onstrike4 Since the collective-bargainingagreement designatesthe chiefstewardto be a representativeof the Local, we find thatthe intraunion charges werefiled by anagent of Respondenton behalf of Respondent.'ingly,we find the Company at no point agreed to thebansWe also find no merit in the Administrative LawJudge's finding that the Company's temporary ab-stention of utilizing action supervisors constituted anacquiescence in the Respondent's demand that theCompany cease making such assignments. As point-ed out above, the collective-bargaining agreementcovers a statewide unit and was negotiated by theNational Union. The Respondent is merely a consti-tuent local of the authorized collective-bargainingagent, and absent a-specific provision, it has no righttomake any demands' modifying the collective-ba'r-gaining agreement.' The Company's temporary ab-stention from appointing acting supervisors between1969 and 1972 was therefore voluntary and did notconstituteacquiescence in Respondent's demandthat the contract be modified. Accordingly,we findthatRespondent's attempts to ban the Company'sappointment of temporary supervisors constitutes anunlawful attempt to alter the collective-bargainingagreement in violation of Section 8(d) and 8(b)(3) ofthe Act.'Section 8(b)(1)(A)In similar fashion, the Administrative Law Judgefound that since Respondent's ban did not violateSection 8(b)(3), the intraunion charge against a mem-ber who violated that ban was,a permissible effort toprotect legitimate union interest and did not violateSection8(b)(1)(A).- However, as a corollary to ourfinding that Respondent's ban violated Section 8(d)and 8(b)(3), we find the intraunion charge againstRichard Macvie,,the union member who ignored theban, also violated Section 8(b)(1)(A). InScofield v.N.L.R.B.,394 U.S. 423, 432(1969), the SupremeCourt pointed out that the enforcement of a unionrulemay be handled as an, internal union matter and5We find no merit in Respondent's claim that the Company had estab-lished a practice of meeting with the Respondent and making oral modifica-tions to the collective-bargaining agreement between the National Unionand the Company.The examples cited by Respondent concerning localpractices involving switchmen's tours,;upgrading of fobs, vacation schedul-ing, and lunch hour durations are all rooted in contract provisions or werevoluntary privileges granted by the Company to comply with practices es-tablished prior to the collective-bargaining relationship with the NationalUnion.We find no evidence of any arrangement or contract provisionsproviding for local negotiations concerning the assignment of temporarysupervisory positionsIn fact the National Union opposed attempts by its constituent locals to,unilaterallymodify the contract by banning the assignment of temporarysupervisory positions.In a 1973 letter(the Administrative Law Judge incor-rectly reported 1975 as the date of this letter)the National Union notifiedlocals that an attempt to ban the Company's assignment of temporary su-pervisory positions was contrary to the National Union's constitution andtherefore was impermissible'CommunicationsWorkers of America,AFL-CIO Local 1170(RochesterTelephone Corporation),194 NLRB 872 (1972), enfd 474 F.2d 778 (C A 2,1972) ,COMMUNICATIONS WKRS., LOC. 112299not necessarily violate Section 8(b)(1)(A) of the Act"unless some, impairment of= a statutory labor policycan be shown." In the present case, the intraunioncharge does -not stem from the violation of a lawfulunion rule dealing with internal union affairs, butrather, as found elsewhere in this decision, the in-traunion charge is an attempt to enforce conduct vio-lative of the Act. Such conduct, of course, constitutesthe type of "impairment of a statutory labor policy"referred to by the Supreme.Court. Accordingly, wefind that Respondent's attempt to unilaterally alter-an existing collective-bargaining agreement in viola-tion of Section 8(d) and 8(b)(3)- also constitutes re-straint and coercion in violation of Section 8(b)(1)(A)when it attempts to enforce that unlawful actionthrough intraunion charges.Section 8(b)(1)(B)The Administrative Law Judge also dismissed the8(b)(1)(B) allegation, finding,inter alia,that perma-nent supervisors-and temporary supervisors did notpossess the authority to adjust grievances. Our exam-ination of the record reveals no support for such afinding.On the contrary, the record contains anabundance -of evidence establishing that supervisors(including temporary supervisors) possess the author-ity, and in fact accept grievances, process grievances,and participate in the adjustment of grievances. Fur-ther, specific 'evidence was also introduced whichclearly establishes that temporary supervisors havethe authority to hear and resolve employee problemsand complaints which have not ripened to formalgrievances, and they have in fact adjusted such mat-ters.Accordingly, it is clear, and we so find, thatRespondent's conduct in instituting the ban on ac-ceptance of temporary supervisory positions and itssubsequent enforcement of that ban constitutes re-straint and coercion of the Company in the selectionof supervisors in violation of Section 8(b)(1)(B) of theAct.THE REMEDYHaving found that Respondent has engaged in cer-tain unfair labor practices in violation of Section8(b)(3), 8(b)(1)(A), and 8(b)(1)(B), we direct Respon-dent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the pol-icies of the Act.Having also found that Respondent filed intraun-ion charges against unit employees who violated theban, we direct that Respondent expunge from its rec-ords all actions taken against unit employees whoviolated the ban and cancel, withdraw, rescind, andreimburse any penalty which has been assessedagainst any such employee-- We further direct thatRespondent make whole any unit employee who hadaccepted and then was forced to relinquish=a tempo-rary supervisory position because of the ban. Thereimbursement of any assessed penalties and thebackpay due any unit employee who was forced torelinquish a temporary supervisory position becauseof the ban will be determined in accordance with theformula set forth in F.W.Woolworth Company,'90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Communications Workers of America, Local 1122,Buffalo, New York, its officers, agents, and represen-tatives, shall:1.Cease and desist from:(a) Instituting, maintaining, or enforcing any banor embargo against the acceptance by-unit employeeunion members of assignments to positions as tem-porary supervisors, without affording the Company atimely opportunity to bargain within the meaning ofSection 8(d) of the Act.(b)Restraining or coercing employees in the exer-cise of their rights guaranteed in Section 7 of the Act,by threatening to impose penalties upon employees,or bringing charges against employees or penalizingemployees for accepting assignments to positions astemporary supervisors in violation of Respondent'sban against such action.(c)Restraining or coercing New York TelephoneCompany in the selection of representatives for thepurpose of collective bargaining or adjustments ofgrievances by engaging in the conduct set forth in (a)and (b) above.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Cancel, withdraw, and rescind-the ban or em-bargo and-immediately notify the Company, in writ-ing, that such action has been taken.(b)Cancel,withdraw, and expunge from Re-spondent's records all action taken against RichardMacvie and any other unit employee because of theban and immediately notify such employees by per-sonal letter that such action has been taken.(c)Cancel,withdraw, and rescind any penaltywhich has been assessed against Richard Macvie andany other unit employee because of the ban or em-bargo and reimburse any such employee for any pen-alty which has been assessed for such reason. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Make whole Richard Macvie and any otherunit employee who had accepted appointment astemporary supervisor and who was forced to relin-quish such position by reason of the ban, or thethreat of imposition of penalty, should they remainas temporary supervisors during the existence of theban. Such employees shall be. made whole in accor-dance with the manner set-forth in the section of thisdecision entitled "The Remedy."(e)Post at its business office and-meeting hall cop-ies of the attached notice marked "Appendix." 8 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material,(f)Furnish the Regional Director for Region 3with signed copies of said notice for posting by NewYork Telephone Company, if willing, in places wherenotices to_ employees are customarily posted.(g)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL cancel our ban against employeeunion members in the appropriate units set forthbelow accepting assignments to temporary su-pervisory positions for the Company and WEWILL NOT enforce that ban against such unit em-ployees.WE WILL NOT institute, maintain, or enforceany ban or embargo against the acceptance byunit employees of assignments to positions astemporary supervisors, without first affordingthe Company 'a timely opportunity to bargainwithin the meaning of Section 8(d) of the Act.The appropriate bargaining unit consists of thefollowing:Included: All plant, network operations, cus-tomer services, technical services, engineering,and facilities employees of New- York Tele-phone Company whose occupational classifi-cations are listed in the craft, building andsupplies, clerical and miscellaneous appearingin article 31; all employees in the Empire CitySubway Company (Limited); it being under-stood that the certified unit shall include, onlythose employees employed in occupationalclassifications which were included in the cer-tified unit under the previous collective-bar-gaining agreement.Excluded: All guards, watchmen, professionalemployees, supervisors as defined in the Na-tional Labor Relations Act, as amended, andemployees regularly performing confidentiallabor relations duties.WE WILL NOT restrain or coerce the Companyin the selection of representatives for the pur-pose of collective bargaining or the adjustmentof grievances.WE WILL NOT in any like or related mannerrestrain or coerce -employees in the exercise ofrights guaranteed by Section 7 of the Act.WE HAVE advised all employees who havebeen charged by the Union for acceptingassign-ments to temporary supervisory positions thatthese charges have been canceled.WE WILL reimburse those employees for anypenalties which they have been required to paybecause of such charges.WE WILL make whole those unit employeeswho were forced to relinquish temporary super-visory positions they were holding at the time weinstituted the ban for any loss of earnings theymay have suffered as a result of our conduct.COMMUNICATIONSWORKERS OF AMERICA,LOCAL 1122DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upon acharge filed on July 24, 1975, by New,York TelephoneCompany, the Charging Party, herein called the Employer,a complaint was issued by the General Counsel of the Na-tionalLabor Relations Board on September 30, 1975,against Communications Workers of America, Local 1122,herein called the Respondent. The complaint alleged thatthe Respondent unilaterally imposed a prohibitionagainstEmployer's longstanding practice of utilizingunion mem-bers to act as temporary supervisors (foremen) which it COMMUNICATIONS WKRS., LOC. 1122101sought to enforce in violation of Section 8(b)(1)(A),8(b)(1)(B), and 8(b)(3) of the Act. The Respondent filed ananswer admitting the imposition and its efforts to enforce aprohibition against its members accepting appointments toacting supervisory positions, but denied that such conducton its part constituted a violation of the Act.The hearing in the above matter was held before me inBuffalo,New York, on January 19 and 20, 1976. Briefshave been received from counsel for the General Counsel,counsel for the Charging Party, and counsel for the Re-spondent, respectively, which have been carefully consid-ered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONEmployer is now, and has been at all times materialherein, a corporation duly organized under, and existing byvirtue of, the laws of the State of New York where it main-tains numerousoffices and facilities in cities, villages, andtowns throughout the State of New York, and more partic-ularly in Buffalo and the western New York State area. Inall of these locations the Employer is engaged in the busi-nessof providing and installing local and long-distancetelephone communication and related services in the Stateof New York.During the past 12 months, a representative period, Em-ployer derived gross revenues in excess of $1 million fromits communication services between points within the Stateof New York and points in other States. During the pastyear, Employer, in the course and conduct of its businessoperations, purchased, transferred, and delivered to its of-fices and facilities in New York State, goods,materials andsupplies valuedin excess$50,000 which were transportedto said offices and facilities directly from States of theUnited States other than the State of New York.The complaintalleges,the Employer admits, and I findthat Employer is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatRespondent Communications Workers of America, AFL-CIO, Local 1122, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act; and that Communications Workers ofAmerica, AFL-CIO, herein called the National Union(CWA), is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundNew York Telephone Company, the Employer herein,maintains numerous offices and facilities throughout theState of New York for the purpose of providing and install-ing local and long-distance telephonic communicationsand related services in the State of New York. Since 1961theRespondent, Communications Workers of America,AFL-CIO (CWA), herein called the National Union, ofwhich Local 1122 is a constituent has been the collective-bargaining representative for an appropriate unit ofEmployer's employees throughout the State of New York,and the parties (Employer and Respondent) have negotiat-ed and executed several statewide collective-bargainingcontracts including the current one which was executedJuly 18, 1974; and is to expire July 6, 1977. During thecourse of their bargaining relationship, Employer has uti-lized on frequent occasions union-member employees asacting or temporary foremen in just about all first-line su-pervisory positionsin itsbusiness operations throughoutthe State. However, on or about January 25, 1975, Local1122 of the CWA voted to impose a ban (prohibition) uponitsmembersaccepting acting supervisory positions for theEmployer. Subsequently, when one of its member employ-ees accepted such an appointment by Employer, Respon-dent initiated internal union disciplinary chargesagainstthe employee for accepting the temporary appointment.Employer nowallegesthat the imposition of the ban andRespondent's subsequent efforts to enforce it against mem-ber employees constituted a violation of the Act.The Employer contends that since its present, and sever-al of its prior, collective-bargaining contracts provided forits utilization of union employees as acting supervisors, andsincesuch utilization by it was a widespread practicethroughout the State, the Respondent did not have authori-ty to modify the contract negotiated and executed with theNational Union and, therefore, Respondent's ban, and at-tempted enforcement of thesame,constituted a violationof its contract and an unfair labor practice under the Act.]B. Employer's Use of Union Employees As ActingForemenBy stipulation of the parties, Employer and Respondentagreed that the appropriate bargaining unit consists of thefollowing:Included:All plant, network operations, customerServices, technical services, engineering and facilitiesemployees of New York Telephone Company whoseoccupational classifications are listed in the craft,building and supplies, clerical and miscellaneous ap-pearing in Article 31; all employees in the Empire CitySubway Company (Limited;) it being understood thatthe certified unit shall include only those employeesemployed in occupational classifications which wereincluded in the certified unit under the previous col-lective-bargaining agreement.Excluded:All guards, watchmen, professional em-ployees, supervisors as defined in the National LaborRelations Act, as amended, and employees regularlyperforming confidential labor relations duties.1The facts set forth above are undisputed and are not in conflict in therecord. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDThe above-described collective-bargaining unit is a state-wide unit consisting of approximately 30,000 employees,for whom all collective-bargaining agreements are negoti-ated by the National Union (CWA) on a statewide basis.Several of the collective-bargaining agreements executedbetween the parties(G.C. Exhs. 2, 3, 4, 5, and 6)provide asdescribed in article 30, section 30.01:Waiver or ModificationThis agreement constitutes the entire agreement be-tween the parties, and no waiver or modification shallbe effective unless signed by the parties hereto, and nosuch writing,applicable to any particular instance orinstances shall be construed as general waiver or mod-ification,but shall be strictly limited to the extent andoccasions specified herein.According to the undisputed and credited testimony ofMr. Nelson C.Becker, an employee of the Employer of 34years' duration and currently vice president of, Local 1122,Mr. Morton Bahr is vice president of the CWA, DistrictNo. 1, which consists of the entire State of New York; andthat all of the several Locals over the State including theirofficers are subordinate to the jurisdiction of the CWA andVicePresident Bahr.General Counsel's Exhibit 2 under the topic "OvertimeCharging,"item 8, provides:An employee temporarily promoted to a managementjob shall be charged with the average overtime of hisunit during the entire period of his absence from hisunit on the acting assignment.Article 5, payroll deductions of union dues, paragraph5.04 (G.C. Exh. 2) provides:An employee's written authorization for such deduc-tions shall be cancelled automatically by the Compa-ny when the employee is transferred,except on an act-ing basis,to a position wherein he is no longer coveredby theterms of this agreement.The above-described provisions were included in most ofthe collective-bargaining agreements executed between theparties in essentially the same language since 1964.Mr. James Hennessy,general manager of the westernareaof New York Telephone Company since January 15,1976, was previously assistant vice president of human re-sources in the state region for Employer since September1974.-He testified as follows:A. The New York Telephone Company is dividedinto two main parts,New York CityRegion,consist-mg of three burroughs[sic],NewYorkand all the restof the State, which we call the State Region,and with-in the State Region,that's-also divided into two parts,the Upstate Territory and the suburban territory.Q. And what is referred by the Upstate territory?A. It includes the western area, Buffalo area, and itincludes Niagara Falls, Olean; the central area, Syra-cuse, Binghamton,Watertown,and the northeast area,which includes Albany, Utica and part-way down theHudson River,and up to Canadian Border, again.Mr. Hennessy stated that the suburban territory includedthe geographic.area of Long Island,outside the city ofNew York,,Westchester and Rockford Counties,and an-other-in the outer mid-Hudson,area, south of AlbanyCounty.Mr. Hennessy's employment with the Employer datesback to December 1958 when he started as a plant depart-ment trainee and thereafter served in numerous capacitieson numerous levels in-and around numerous offices andfacilities of the Employer. In the several capacities in whichhe served,including personnel supervisor, -Mr. Hennessydealt with second step grievance proceedings as managerof the mid-Hudson area. He continued to testify as fol-lows; -Q.Mr. Hennessy, referring to the period from Oc-tober 1st, 1968 to November 1st,_1971 while you wereDivision Plant Superintendent in the western area, willyou please describe your duties and responsibilities?A. Yes,Iwas responsible for all of the installationand repair service and assignment facilities in theWestern Area,which I mentioned before,includingeverything from Niagara Falls io Olean.In that capac-ity Iwas responsible for the efficient effect of produc-tion in those services for employee relations and laborrelations activities.Q. During that period,Mr. Hennessy,with respectto labor relation duties, do you deal with any locals ofthe Communications Workers of 'America?A. Yes,the three locals in the western area, 1117Niagara Falls, 1115, Hamburg-Olean Area and 1122inMetropolitan Buffalo.Q.Mr. Hennessy,during that period while youwere Division Plant Superintendent in the westernarea, were union employees used'to fill Acting Super-visoryposition?'A. Yes, they were.Q. And under whatcircumstances were union em-ployees used to fill Acting Supervisory positions?A.Well, underthe circumstances that there was aneed,becauseof vacation coverage,because of a fore-man was out ill on' disability,of course it may be ex-panded on a temporary basis. They may be cut overnew equipment and need supervision for a short peri-od of time,and those were the primary reasons therewould be a need for an Acting Foreman. And ofcourse always it provides us an opportunity to seecraft people in a different role, in a managerial role fora short period of time.Mr. Hennessy said union employees were appointed toor rather assigned to and served in various titles of lineforemen positions such as service foremen,-'central officeforemen, and bureau foremen. The union employee is se-lected as a result of a recommendation by his foreman tothe second-line supervisor who would either approve ordisapprove of the recommendation.If the recommendationwere approved the offer would then be made to the indi-vidual union employee to act as temporary foreman. Theimmediate foreman of the employee would advise him thathe had been selected to serve as acting foreman.The dutiesof first-line supervisors involve planning the workload andassigning the work to individual craftsmen to perform, COMMUNICATIONSWKRS.,LOC. 1122checking to make sure that the work is done productivelyand up to standards and quality, insuring that employeescomplied with the attendance and tardiness standards,coaching and training individual employees, and-determin-ing needs for overtime work and assigning it to individualemployees as required;and receiving and hearing grievancesas well as settling any informal problems that arise.Also, while serving as division plant' superintendent ofthe western area, Mr. Hennessy said first-line supervisorshad authority to discipline employees or they could recom-mend disciplinary action which had to be approved by ahigher level supervisor. The acting supervisors had essen-tially thesameauthority the permanent supervisors had.Acting supervisors were given an increase in salary of 6percent of the permanent supervisors top salary for thatarea. The Employer utilized the union employees as actingsupervisors in the same manner in other areas and loca-tions where he (Mr. Hennessy) has worked since he wasemployed by the Employer in 1958, except the pay formulawas reduced from 10 percent to the current 6 percent oftop salary basis during the acting period.Mr. Hennessy then identified and explained GeneralCounsel's Exhibit 16, a compilation of data from officialcompany (employer) business records describing times, thenumber of individuals, and the kinds of supervisory posi-tions for which various local union employees were utilizedby Employer as acting supervisors during the years 1962through 1975 in the upstate area. The practice of utilizingsuch union employees was- widespread and consistentthroughout the State. Upon his orders, Mr. Hennessy saidsimilar data was compiled for the suburban territory partof the state region and the New York City region from theofficial business records of the Employer on the 200 to 300district offices of the Employer throughout the State ofNew York. The data involved union employees of Locals1102, 1103, 1107, and 1108 for the years 1961 through1975.22 These data, which comprised G.C Exhs 17 and 18, were conditionallyadmitted into evidence over the objection of counsel for the Respondentbecause such data corresponded with, and complemented, data in G.C. Exh.16,which was previously examined by counsel for the Respondent and towhich he stipulated admission.G.C Exhs.17 and 18 were also admittedbecause to require Employer to pull and produce all of the timecards andpayroll records from all of its many district offices throughout the hereto-fore described regions would be imposing an undue and burdensome obli-gation onEmployer, especially so since such data is only supplementary tothe data inG.C. Exh16, which was deemed accurate and established thatthe utilization of union employeesby Employeras acting supervisors was ageneral, longstanding,widespread and consistent company(employer) prac-tice throughout upstate NewYork;because the data therein was compiledin like manner and is essentially the same in composit.on to the data in G.CExh. 16, because Respondent has not advanced or offered any reason whichitbelieved reasonably questions the accuracy or authenticity of the data inquestion;that counsel for Employer had advised counsel for the Respon-dent in advance of this proceeding that such data had been requested andwas being prepared,and that the preparation of the subject data was notcompleted until a few days before the date of this proceeding (January 19and 20, 1976); that these data were prepared between early December andlateDecember 1975 and presented to counsel for Employer, Mr Yager, inlateDecember or early January 1976 Such data is a strong inference of thetruthwhen it is considered along with Mr. Hennessy's testimony on thesame and thedata compiled in G C. Exh. 16, that I had Employer and itscounsel to promise on the record that its records supporting the data in G C.Exhs. 17 and 18 would remain available for examination by counsel for theRespondent after the close of this proceeding to allow him an opportunity103C. The Supervisory Nature of The Function of An ActingForemanIn an effort to support the testimony of Mr. Hennessy tothe effect that acting supervisors have the authority to par-ticipate in accepting and adjusting grievances, Employer(throughMr. Hennessy) ordered the compilation of dataextracted from the grievance minutes allegedly taken byunit employees acting supervisors which constitutes Gen-eralCounsel's Exhibit 19. To further support GeneralCounsel's Exhibit 19 that acting supervisors participate inthe first-step grievance procedure, counsel for the GeneralCounsel submitted General Counsel's Exhibits 23, 24, 25,26, 27, and 28 from the westernareaof New York to com-plement the summary data in General Counsel's Exhibit19. In view of counsel for the Respondent's consistent ob-jection to the admission of General Counsel's Exhibit 19and thereafter, to General Counsel's Exhibits 23-28, theGeneral Counsel submitted copies of the actual grievances(G.C.Exhs. 29-47), in further support of GeneralCounsel's Exhibits 19 and 23-28. The Administrative LawJudge admitted all of General Counsel's exhibits (19 and23-47) in the order in which they were introduced over thestrenuous objection of counsel for the Respondent, in or-der to afford himself an opportunity to thoroughly exam-ine and evaluate each document in light of the purpose forwhich it was submitted.3The language in the position or job descriptions (Resp.Exhs. 2-16) indicate that a permanent supervisor has theauthority to: participate in first-step union grievances, ad-minister the union contract, and participate in grievancediscussions in handling first-step hearings. Counsel for theRespondent points out that such language was omittedfrom the position descriptions outlined inGeneralCounsel's Exhibit 19, as well as (a) "preparation of theminutes, (b) postmg overtime records, and (c) the prepara-tion of certain reports, as outlined in Respondent's Exhib-its 2-16 4to examine said data before the time for the submission of briefs (March 1,1976) herein, and I advised counsel for the Respondent to avail himself ofthe opportunity to inspect such records during such period and advise me ifhis examination revealed anything which indicated that the data was incor-rect, inadequate,or unauthentic so that I could reopen this proceeding and/or exclude the data comprising G.C. Exhs. 17 and 18. Not having receivedsuch a motion from counsel for the Respondent G.C. Exhs 17 and 18 arehereby unconditionally received as a part of the record herein3While an examinationof G.C Exh 19represents only a compilation ofdata extracted from official company records, indicating the names of vari-ous unit employees acting as supervisors in upstate New York who werealsoinvolvedin grievances of other unit employees,G.C. Exhs.23-28 repre-sents copies of reports of first-step grievances signed by such acting supervi-sors in the western area during the year 1963-75. However, G C Exhs. 29-47 represents copies of the actual grievances which show the names of unitemployees, as acting supervisors, attending and participating in first-stepgrievances which in some instances they signed as acting foreman (supervi-sor)Consequently, when the foregoing cumulative documentary evidence isconsidered in totality along with Mr Hennessy's undisputed testimony,which I credit, the evidence is more than sufficient to support the conclu-sion, and I so find, that Employer's widespread practice of utilizing unitemployees as acting supervisors also, on occasion,included their receipt ofand their attendance and participation in first-step grievances of other unitem4ployeesWhile this mere omission itself may not,ipso facto,constitute sufficientproof that Employer's supervisors and acting supervisors do not have theauthorityto adjust grievances,when such onussion is considered along withContinued 104DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties stipulated that the negotiations of all collec-tive-bargaining agreements (G.C. Exhs. 2, 3, 4, 5, and 6) ofthe subject unit employees since 1961, have taken place ona statewide basis between the National Union and the Em-ployer.General Counsel's Exhibit 7, section 4(a), provides asfollows:Membership in the Union shall be terminated whenany member shall accept a position which would ren-der him ineligible for membership, except that a mem-ber who temporarily assumed such a position may re-tain membership for a period not to exceed thirty (30)days, provided during such period such member shallnot hold any office within the Union.The above document is entitled "Communications Work-ers of America, AFL-CIO, a constitution, as amended,June 1974."In attempting to establish the extent to which severallocals of the National Union went in an effort to try toimplement an effective ban against union employees ac-cepting temporary or acting supervisory roles with the Em-ployer, counsel for the General Counsel submitted an in-ternal memorandum (G.C. Exh. 8) from the vice presidentof the National Union to all district staff members whichread as follows:September10, 1975To: All District One StaffFrom: Morton Bahr, Vice PresidentSubject: Constitution InterpretationA number of Local Unions have adopted or areconsidering adopting By-laws provisions that wouldmake it a violation of the By-laws if a member accept-ed a temporary management job. Following is the ex-act proposal that was adopted by Local 1127.Effective January 31, 1969, no Local 1127 membermay accept or enter into a temporary or actingmanagement assignment.Shouldany Local 1127member accept or enter into such an assignment, heor she shall be subject to charges in accordance withthe Local 1127 By-laws and CWA Constitution.Should any Local 1127 member be found guilty bya duly Authorized and constituted Local 1127 TrialCourt of violating the aforesaid rule, the Trial Courtshall set a penalty, the minimum of which shall be a$50 fine and suspension of all rights of membership[pending payment].John Carrol who is chairman of the ConstitutionCommittee has advised me that the Local 1127 pro-posal cannot be approved since it is in conflict withArticleV, Section 4(a) of the, CWA Constitutionwhich reads as follows:(a)Membership in the Union shall be terminatedwhen any member shall accept a position whichthe total evidence of record,it becomes obvious that it was not coincidental-ly an oversight,but rather,a clear intent of Employer not to delegate or nottospecifysuch authoritywould render him ineligible for membership, exceptthat a member who temporarily assumes such a po-sitionmay retain membership for a period not toexceed thirty (30) days, provided during such periodsuch member shall not hold any office within theUnion.To accomplish what Local 1127 wants to accom-plishwould require a constitutional amendment toeliminate acting or temporary management jobs fromthe meaning of that section of the Constitution. Thismatter should be brought to the attention of your Lo-cals.'MB/pdcc:G. CramerM. B.D. Local 1122s Resolution Prohibiting Its Members FromAccepting Acting Supervisory PositionsMr. Paul M. McGavis, a past president and current vicepresident of Local 1122, testified that early in 1969 its Tri-Local Council (composed of representatives from Locals1122, 1115, and 1117) had agreed to ban employees fromaccepting acting foreman positions with the Respondent;that on April 16, 1969, Mr. Hennessy of the Employerasked Local 1122 if the western area Locals 1122, 1115,and 1117 would consider withholding their action banningunion employees from accepting acting foreman positionsin return for Employer's promise to limit and reduce theutilization of such acting positions in the western area; andthat if they were willing to make that an upstate agreement,Employer would not assign acting foremen to supervisetheir own work groups. He further stated that the Tri-Localproposal was put on their Tri-Local tape which was avail-able to Employer and the entire Tri-Local membershipprior to April 16, 1969.Mr. McGavis said he then told Mr. Hennessy that as arepresentativeofLocal 1122, he would take, Mr.Hennessy's proposal back to the first local executive boardmeeting for consideration. The board decided to have fur-ther discussion with the Employer on the proposal but Mr.McGavis said he did not have further discussions with Em-ployer because he was awaiting the results of a survey onthe matter from Locals in the upstate. Eventually, he saidhe learned some of the locals were receptive to the proposalbut others were not. Consequently, at the May 9, 1969,membership 'meeting themembers by vote rejectedEmployer's proposal and instead voted to invoke the origi-nal proposal to ban unit employees from accepting acting5This exhibit was admitted into evidence over the objectionof counselfor theRespondent because while it does not represent a document pre-pared or disseminatedby Local 1122,itnevertheless represents an internaldocument prepared and distributed by Local 1122's superior, the NationalOrganization, with respect to the authority of locals to implement a prohibi-tion against union'employees accepting acting supervisory positions.In thisregard, the document is relevant,from the National Organizations's point ofview,to the crucial issue in this case,as to whether or not the efforts ofLocal 1122 to impose and enforce such prohibition is withoutlegal jurisdic-tion to do. This is so even though vice president of Local 1122, Nelson CBecker, denied knowledge of receipt or filing of the above-described docu-ment(G.C Exh 8). COMMUNICATIONSWKRS.,LOC. 1122foreman positions. This resolution was never rescinded byLocal 1122 and the action was published in Local 1122'snewspaper which was distributed to all members and third-level management of the Employer, including Mr. Hennes-sy. Subsequently, pursuant to union contract, a copy of theresolution (G.C. Exhs. 9 and 10) was posted on the bulletinboards on June 15 and 17, 1975, respectively, where noticesaddressed to employees are customarily posted. In fact Mr.McGavis said Local 1122 and the other locals actually re-jected Mr. Hennessy's proposal.The parties stipulated that during the negotiations whichtook place July 1-9, 1968, the Union proposed that "anyemployee promoted to management shall lose all seniorityas to the choice of vacations, promotions, selection oftours, and transfers, upon his return to the bargaining unit,for the length of time he was promoted to management."When management asked whether the Union was trying torestrict its right to promote people to acting management,the response was "yes." When Employer asked was theUnion trying to put some sort of pressure on people, em-ployees to refuse to accept these acting management jobs,the response was "yes." However, the Employer rejectedthe proposals and the matter was not thereafter discussedin negotiations.According to the credible testimony of Mr. James Hen-nessy and Mr. Paul McGavis, Mr. Hennessy did meet withthe bargaining committees of Locals 1122 (representing1,000 unit employees), 1115 (representing 400 unit employ-ees), and 1117 (representing about 600 unit employees) onApril 17, 1969, when the use of acting foremen (supervi-sors) was discussed in Buffalo, New York.Mr. McGavis further testified that Local 1122 had a lo-cal oral and unsigned agreement with Employer regarding"switching tours" which was negotiated in 1964 but theUnion did reduce the oral agreement to writing. On cross-examination Mr. McGavis read article 30, section 30.01, ofthe current collective-bargaining agreement which providesas follows:Article 30Waiver or Modification 30.01. ThisAgreement constitutes the entire Agreement betweenthe parties, and no- waiver or modification shall beeffective unless signed by the parties hereto, and nosuch writing, applicable to any particular instance orinstances, shall be construed as any general waiver ormodification, but shall be strictly limited to the extentand occasion specified herein.Mr. McGavis then acknowledged that the above-citedprovision in the last collective-bargaining agreement wasnegotiated and signed by the International Union of theCWA. He also admitted that the agreement the Respon-dent contends it had with the Employer prohibiting unitemployees from accepting appointments to acting supervi-sor positions was not ever signed by the Employer andLocal 1122. He further admitted that pursuant-to GeneralCounsel's Exhibits 2 and 6, the collective-bargaining agree-ment, the Employer has appointed unit employees to tem-porary management or acting supervisor positions since1964.On cross-examination when Mr. Hennessy was asked toexplain why there were not any appointments for acting105supervisors during the year 1.-971, he replied that half of theyear 1971 the bargaining unit was on strike and he believedthe absence of any such appointment during the other halfof 1971 was due to the effectiveness of Local 1122's ban onits employees accepting such positions. However, he readi-ly admitted that he did not know as a fact whether suchpositions were offered to the unit employees or whetherunit employees declined to accept such offers during 1971.Mr. Hennessy also admitted on cross-examination that nounion employee under the jurisdiction of Local 1122 wasappointed to supervisory positions following June 1969,until 1973, and that is true for Local 1122 as well as Locals1117 and 1115. He conceded to counsel for the Respondentthat this was a significant reduction in the use of temporarysupervisors following June 1, 1969.Mr. McGavis further testified that subsequent to Local1122's ban on union employees accepting acting supervisorpositions, Employer promoted a substantial number (50-60) of unit employees to permanent foremen within a peri-od of 6 months, as contrasted to what normally had been15 or 20 employees.Mr. Roy A. Jordan, in the employ of the Respondent for23 years and now division construction superintendent,outside plant maintenance, western area, is responsible formaintenance and repair of outside plants, poles, anchors,cables, underground conduits, etc., and he responds to thesecond-step grievances of employees. He deals with allthree locals, 1122, 1115, and 1117. He testified that in hisearly career he served as an acting -foreman 2 or 3 weeks,and on another occasion for 9 months as a cable splicerduring which time he earned 10 percent more than his sal-ary.Generally when he served in such capacities he per-formed substantially the same duties as the permanent su-pervisor for whom he was acting. He further testified thatunion employees can decline to accept appointments toacting supervisors and that he knew of employees whowere selected and had accepted acting first-line supervisorpositions.Acting supervisors have the authority and re-sponsibility to resolve complaints on a daily basis and alsoresolve and/or process grievances. Mr. Jordan supportedhis testimony in this regard by identifyingand explainingGeneral Counsel's Exhibits-20 and 21 with respect to thenumber of persons and the number of times such employ-ees have served as acting supervisors. He said acting crafts-men do not fill out a timesheetunlessthey are acting for 2days or less (G.C. Exh. 22).The resolution of Local 1122 is published in the Union'snewspaper (G.C. Exh. 17) which was distributed to themembership and to second-level management of Employ-er.Mr. McGavis further testified as follows:Q.When referringto Tri-LocalCouncil,in what ar-eas?A. 1115, 1117, 1122,membership,executive mem-bership of three locals at that time.Q. Can you bemore specific about what the pro-posals were that Mr.Hennessy stated to you he'd bewilling to negotiate, hopefully for Upstate,but if not,for three locals?A. I recall them specifically.Firsttheywould limit 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe numbers of employees in our bargaining unit whowould be considered for acting foremen. They wouldbe willing to agree to 3 percent pool of the same; thatthey would reduce this percentage of the bargainingunit pool of the available acting foremen during thesummer vacation period to even less than that; thatthey would not assign acting supervisors so selected tosupervise their own work groups. That in addition tothat they would provide an additional assignment ofthe field dispatcher and senior frame man titles whichwere craft titles, but if a lead man acted in that capaci-ty within the contract that we felt could be better uti-lized prior to that time. In addition to that they of-fered to limit, or in fact fully restrict any transfersbetween our areas and other areas of acting supervi-sors, either within or without our western area, if weagreed to a Western Area agreement. If it was a Up-state Agreement, it would be confined to people usedin regard to the. pool to that area.Mr. McGavis'also said that Local 1122 also had a lunchhour duration agreement with Employer which predatedthe existenceof Communications Workers of America,which agreement was not consistent with the contract butnevertheless continued in force and effect since 1961, eventhough such agreement was not in writing.Mr. Roy I. Bert Youngberg, who was employed by theEmployer 23 years and was president of Local 1115 from1966 to 1970, testified that during his tenure as a unionofficial, and prior to April 16, 1969, Local 1115 and Em-ployer did negotiate the subject lunch duration and sche-duling of vacations, which if they were unsuccessful theLocal would have filed a grievance. However, negotiationswere always successful and they negotiated or discussedother matters involving the adequacy of summer hirees.The parties stipulated that the strike of the CWA com-menced'July 14, 1971, and terminated February 18, 1972;and that Local 1103's jurisdiction is the Westchester Coun-ty area of the State.On July 2, 1975, Respondent charged one of its mem-bers, Richard Macvie, with violating Local 1122's rule pro-hibiting itsmembers from accepting an "acting supervi-sion" assignment; and that Macvie was "acting" from June8 to 14, 1975, and from June 29, 1975 to the present time(July 2, 1975) (G.C. Exh. 11).In a letterdated July 3, 1975, Respondent advised itsunion member, Richard Macvie, as follows (G.C. Exh. 12):You have been formally charged with violation ofthe Local's rule against accepting "Acting Supervi-sion".The Local Executive Board has not met since thereceipt of this charge to formally review it and select ateal court for the trial. You will be so advised.I have included a copy of the rule notice which isposted at your work location as well. In addition toother reasons against accepting "Acting," such aseliminating the need for more permanent foremen, weare aware of the company's excess permanent foremansituation especially in Construction and the rumoreddowngrade of some of them back into craft where theywould fill senior positions on vacation lists etc. as wellas the possibility of actually causing layoffs of juniorconstruction workers.Any "Acting" would certainly contribute to allow-ing greater numbers of these permanent foremandowngrades.I ask you to immediately return to your craft posi-tion.Macvie was subsequently advised by Local 1122 that hewould be notified as to the time and date for his trial (G.C.Exh. 13).Analysis and ConclusionsIt is well established by the evidence of record that it hasbeen a long-standing (1964-April 1969) and widespread(New York State) practice of Employer (New York Tele-phone Company) to appoint union-member employees toacting (temporary) supervisor positions with the coopera-tion and blessings of the Communications Workers ofAmerica (CWA), of which the Respondent (Local 1122) isa constituent, until April 1969 when Respondent imposed aban against its members accepting such temporary ap-pointments. Five of the six successive collective-bargainingcontracts executed between the Employer and the CWAcontain provisions essentially the same as presently consti-tuted under paragraph 8 of General Counsel's Exhibit 2,and article 5, subparagraph 5.04, of General Counsel's Ex-hibit 2, respectively, which provideas'follows:An employee temporarily promoted toa managementjob shall be charged with the average overtime of hisunit during the entire period of his absence from theunit on the acting assignment.An employee's written authorization for such deduc-tions shall be cancelled automatically by the companywhen the employee is transferred, exceptonan actingbasis,to a position wherein he is no longer'covered bythe terms of this Agreement.Employer contends that Respondent's union is bound tohonor and comply with the acting supervisor practice by itscurrent collective-bargaining contract, and that Respon-dent's enforcement of a ban against the practice constitutesa breach of contract and a violation of Section 8(b)(3) ofthe Act._None of the five collective-bargaining agreements execu-ted between Employer and the CWA, by which Respon-dent (Local 1122) is bound, contained anyspecific provi-sionscompelling Employer to authorize, or compelling anyunion-member employee to consent to, the practice of uti-lizing unit employees 'as acting supervisors. However, eachcontract nevertheless does recognize the practice by provi-sions governing matters ancillary to the practiceiteself.That is, the language in both of the above-descnbed provi-sionspresupposed that Employer has offereda union-member employee such an appointment and the employeehas accepted the appointment. It is further observed thatthe language in neither of the above-cited provisions ismandatory with respect to initiating or continuing thepractice of utilizing acting supervisors. In fact the Employ-er testified that any union-member employee who is of- COMMUNICATIONSWKRS.,LOC. 1122fered such an appointment is free to decline acceptance.Correspondingly, it's clear from both the language of theheretofore cited contract provisions and the evidence of thepractice itself that,while Employer may not be legallybound by the contract to make or to cease from makingsuch appointments, it nevertheless did makefrequentandwidespreadacting supervisory appointments prior to April16, 1969. The Respondent admits and concedes that it ac-quiesced in Employer's practice of using acting supervisors.Under these circumstances, the mutual recognition of thepractice as supported by the ancillary contract provisionsby which the practice was actually carried out became aterm and condition of employment by which the parties(Employer and Respondent) were obliged to bargain.The record shows that as early as 1967 Local 1103 of theCWA had imposed a ban against its members acceptanceof acting supervisory appointments and that the Employerhad knowledge of such ban. During one of its occasionalmeetingswith- Respondent the Employer requested thethree locals, 1115, 1117, and 1122, which had demandedabolition of the acting supervisor practice, to delay impos-ing a ban upon its employees accepting acting supervisorpositions. In consideration of such forebearance, Employerpromised to limit the duration of such future appointmentsto 30 days and to refrain from assigning such acting super-visors to supervise their own work group. The Locals tookEmployer's offer back to its executive board which submit-ted it to the full membership for vote. The membershiprejected Employer's offer and in turn voted to impose aban upon its membership accepting Employer's appoint-ments to acting supervisor positions. Employer was ap-prised of the membership's action and did not make anyfurther demands upon the three named locals, but never-theless did refrain from appointinganyunion-employees tosupervisory positions from April 16, 1969, until 1971.When the Employer was asked why were there no appoint-ments of acting supervisors during the year 1971, the latterreplied that Local 1122 was on strike for about 6 months ofthat year and it attributed nonappointments during the re-maining6 months to the effectiveness of the Union's banon itsmembership accepting such' appointments.The Respondent contends, and I find, that Employer'ssudden and obvious abstention from utilizing acting super-visors following the Employer-Local meeting in 1969, for aperiod of 2 years, constituted an implied agreement by Em-ployer to refrain from doing so, and/or its acquiescance inthe Respondent's demand that the practice be terminated.The nonappointment of unit employees to temporary oracting supervisor positions during such 2-year period be-camea term or condition of employment by which Em-ployer and Respondent were thereafter obliged to bargain.At this juncture, Employer and Respondent were neitherbound by contract nor practice to recognize the utilizationof union employees as temporary ,supervisors. The recordfurther shows, and I find, that in 1971 Employer proceededto utilize union-member employees as acting supervisors,thereby reinstituting the prior practice in derogation of thecurrent practice of 2 years' duration of not making suchappointments.When Employer appointed union-memberemployee Richard Macvie to an acting supervisor positionwhich Macvie accepted, Local 1122 charged Macvie with107violating its rule against accepting such appointments andselected a trial court to exact the fine against him. TheEmployer now contends that the Respondent, by promul-gating and now attempting to enforce its ban against itsmembership accepting acting supervisor positions, violatedSection8(b)(l)(A) and 8(b)(3) of the Act as the Union didinRochester Telephone Corporation, infra,and it also violat-ed Section 8(b)(1)(B) of the Act.In this regard,CommunicationsWorkers of America,AFL-CIO, Local 1170 (Rochester Telephone Corporation,194 NLRB 872 (1972), cited by counsel for Employer, isdistinguishable from the facts in the instantcase.There,unlike,here,the union was successful in bargaining sessionsto have the employer agree to modifythe longtime practiceby limiting the duration of temporary or acting supervisorsto 30 days, and by promising that, whenever possible, suchemployees selected would not be assigned to supervisetheir own work group. This negotiated limitation on thepractice of assigning temporary supervisors was acceptedby the union and was subsequently reaffirmed by the em-ployer in letters to the union and thereby became a part ofthe contemporaneous bargain in executing the prior con-tract between the parties. Consequently, when the unionthereafter adopted an unqualified ban on its member-em-ployees accepting -temporary supervisor positions, theadoption- and enforcement of such ban constituted a modi-fication of extended provisions of its collective-bargainingcontract in violation of -Section 8(b)(3) of the Act.Although Local 1122, Respondent herein, met with Em-ployer (Mr. Hennessy) on April 16, 1969, it was neverthe-less unsuccessful in getting Employer to abandon the prac-tice and Respondent rejected Employer's offer to modifythe practice. However, the Union herein did not abandonits demand for abolition of the practice as did the union intheRochestercase. In any event, prior to April 16, 1969,common in the instant and in theRochestercase is theapparent right ofunlimitedreliance of the Employer herein,and the right oflimitedreliance of the employer inRoches-ter,on the longstanding practice of assigning unit employ-ees to temporary supervisor positions. Subsequent to April16, 1969, or soon thereafter, the practice of appointing act-ing supervisors was terminated by Employer at the requestof the Locals, and a new practice of nonappomtments wassubstituted therefor by which both parties (Employer andLocal 1122) were bound and on which both were entitledto rely. ,Since the prior appointing practice was not in exis-tence Employer nor Local 1122 can unilaterally revive thepractice without bargaining. Under these circumstances,Local 11122 could not restrain and coerce Employer in theunlawful unilateral selection of its representatives. Hence,Local 1122's enforcement of its ban against a defunct prac-tice cannot be found violative of Section 8(b)(1)(B) of theAct. Nor can such action by Local 1122 be founda. refusalto bargain in violation of Section 8(b)(3), of the Act sincesuch action occurred during the term of the bargainingcontract and no new request to bargain on the matter ofacting supervisors has been made by Employer.However, whether or not Respondent's promulgatingand enforcing a ban,against its union-member employeesaccepting acting supervisor positions violated Section8(b)(1)($) of the Act seems to depend also upon whether 108DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's ban againstthe practice and themeans of itsenforcementare designedto protecta legitimateinterest of alabor organization and will notfrustrateor tendto frustratean overridingpolicy of the Act.In this regard,a careful ex-aminationof the appropriateprovisionsof the Actappearswarranted.The Respondentunion is allegedto haveviolated Sec-tion 8(b)(1)(B) of theAct, whichsectionspecifically pro-vides as follows:Sec. 8(b)(1)Itshall be an unfairlabor practice fora labororganization or its agents-to restrain orcoerce . . .(B) an employer in the selection of hisrepresentatives for the purposes of collective bargain-ing or the adjustment of grievances. 'InFlorida Power And Light Company v.InternationalBrotherhoodof ElectricalWorkers, Local 641,417 U.S. 790(1974), cited by counsel for the respectiveparties,the Courtheld that ananalysis of the language and the legislativehistory ofSection 8(b)(1)(B) ofthe Act reveals that Con-gress was concernedabout protecting an employer onlyagainst union restraint and coercion in the selection andutilization of his representatives for purposes of collectivebargaining or the adjustment of grievances.The Court inFlorida Power,supra,went on to say: "Nowherein the leg-islative historyis there tobe found any implication thatCongress sought to extend protectionto the employer fromunion restraint or coercionwhenengagedin any activityother thanthe selectionof its representatives for purposesof collective bargaining and grievancesadjustment. Theconclusion is thus inescapablethat aunion's discipline ofone of its memberswho is a supervisoryemployee can con-stitute a violation of Section8(b)(1)(B) only when that dis-cipline may,adversly affect the supervisors conduct in per-forming the duties of,and actingin his capacity as,grievance adjuster or collective bargainer on behalf of theemployer."In further amplificationof the authority to ad-just grievances, the court inN.L.R.B. v. Brown and SharpeManufacturingCompany,169 F.2d 331 (C.A. 1, 1948), heldthat supervisorsauthorityto rewardorto adjust the griev-ances of their fellow employees,or effectivelyto recommendsuch action should entail the use ofindependent judgmentincollecting,evaluating and considering pertinent data forthe purpose of determiningthe validityof the grievance.In measuringthe evidenceof record against the above-cited languageof the Act, anditsunderlyingpolicy, it isfirstobservedand foundthat the evidencedoes not presentan issue as to whether a supervisor or acting supervisor actsas representativefor Employerfor purposes of collectivebargaining.However,a crucial questionpresented by theevidence is whether supervisors,and more particularly act-ing supervisors,have the authorityand do in fact adjustemployee grievancesfor Employer within themeaning ofthe Act.An examinationof the documentaryevidence inthis regardclearlyrevealsthat manyacting supervisors re-ceive grievanceson behalf of the Employer,assign a num-ber to such grievances,presentsuchgrievances to the stew-ard, attend the grievance hearing, and in some instancesthe records intimatethat suchacting supervisors heard thegrievance.Many of thedocumentslabeled "Report of FirstStep GrievanceReview"weremarked "No Disposition,""Disposition pending," "Management's positionstated byacting supervisor,"and some did not contain any evidenceof a disposition.General Counsel's Exhibit23 which consists of minutesof grievancesmerely stated whatdecision was made and inmany instances such minutesare signed by the acting su-pervisor.However, thedocuments do not indicate whomade the decision,and to concludethat-the decision wasmadeby theacting supervisorwould be merely a specula-tive assumptionon mypart.In the documents-which weremarked"Management's position stated," or "presented," itcould not bedeterminedin all instances who stated man-agements position,or moreimportantly,who resolved thegrievance for management.Although GeneralCounsel'sExhibit 32describes'what disposition was made of thegrievance,it is observedthatthis routine disposition wasmade in accordance with established rules governing over-time.Likewise, General Counsel's Exhibits 41 and 42 de-scribe theresolution of complaints,or noncompliance withspecial procedure outlined to resolve vacation selection. Inboth of thesesituationsitwouldappear that the grievanceswere routinelyresolved byan established business policyof procedure,or by aprocedural provision of the collec-tive-bargaining contract.In anyevent these grievanceswere not shownto have been resolved byan independentexercise of discretionon the part of thesupervisor or theacting supervisor.General Counsel'sExhibits 44 and 46appear to have beenresolved bylanguage in the contract,rather thanby any exerciseof discretion of the acting su-pervisor.In a few exhibits,such as General Counsel'sExhibit 45,the document indicates that the grievance might have beenheard bythe supervisor, rather than the acting supervisor,and disposition of the grievance is labeled"pending." Gen-eral Counsel's Exhibit 47 merelydescribes the nature of thegrievance and indicatesthat itis to be appealed.The Em-ployer produced only onewitness,'Mr. Roy Jordan, whotestified that duringthe early partof his career of 23 yearswith Employer he hadserved as an acting supervisor ontwo occasionsand thatthe duties of an acting supervisorwere the same as those of a permanent supervisor.Employ-er did not produceany otherwitnesses who testified thatmore currentlytheyhadserved as an acting supervisor andactually had authority to adjustemployee grievances,which infact theyhad exercised.Additionally,with respect to the question of'authority ofacting supervisors to adjust grievances, it is noted thatwhile thelanguageof the "JobFunctions"of supervisors(Resp.Exhs.2-16) does indicate that supervisors partici-pate in grievance discussions in handling first-step griev-ance hearings, it does not statethat suchsupervisors actu-ally adjust-grievances.Nor doesthe language in GeneralCounsel'sExhibit19 show that supervisors actually adjustgrievances.When Employer(Mr.'Hennessy)was askedwhat authoritydoes the foreman'at first step have to adjustgrievances and where is that described, the authority,'herepliedas follows:A. Theywould have the responsibility to adjustgrievances themselves on more routine cases.Q.Whodescribes what is more routine? ' COMMUNICATIONSWKRS.,LOC. 1122A.Who describes what is more routine? Well ....THE WITNESS: They do have the responsibility toadjust the more routine cases, and the more complexcases they would discuss with their supervisor or thelabor Relations people. Their authority is not spelledout any place to my knowledge, describing which onesare referred and which ones they handled themselves.Mr. Hennessy also said there is no definition of what isroutine and what is not routine and Mr. Roy Jordan, divi-sion construction superintendent for Employer, crediblytestified that a search of Employer's business records in thewestern area for all jobs did not disclose any data whereinan acting supervisor had adjusted a grievances. Even Em-ployer (Mr. Hennessy) testified that it could not determinefrom General Counsel's Exhibits 23-28 whether or not thesupervisor had settled the grievance on his own initiative orif higher managerial authority directed the acting supervi-sor how to resolve the grievance.Based upon the foregoing analysis of the documentaryand testimonial evidence regarding the duties of acting su-pervisors, I conclude and find that while Employer con-tends that supervisors and acting supervisors had and infact exercised authority to adjust employee grievances,such evidence is grossly insufficient to support a conclu-sion that either supervisors or acting supervisors possessed,or in fact actually exercised, such authority. Since actingsupervisors did not have, nor exercised, authority to adjustemployee grievances, the Union's (Local 1122) efforts toenforce its ban against its members accepting temporarysupervisor positions did not, and could not, have interferedwith the performance of representatives selected by Em-ployer for purposes of collective bargaining or the adjust-ment of grievances.In the absence of such interference theunion (Local 1122) is free to institute disciplinary actionagainst its members without violating Section 8(b)(1)(B) ofthe Act.Florida Power and Light Company v. LB.E.W., Lo-cal 641,417 U.S. 790 (1974). Employer's allegation in thisregard should be dismissed.With respect to the contractual or practice right of Em-ployer to appoint acting supervisors, counsel for the Gen-eral Counsel argued thatsincethe Local herein is not theexclusive bargaining representative as was the union inBrotherhood of Painters, Decorators and Paperhangers ofAmerica, AFL-CIO, District Council No. 9 of New YorkCity (Westgate Painting and Decorating Corp.),186 NLRB964 (1970), it does not possess authority to affect changesin existing terms and conditions of employment within theunit.While this argument may be available to the NationalOrganization(CWA), which knew about but did not com-plain about the Local's action, I cannot perceive Employerassuming such a position when it was Employer who bar-gained with Local 1122 and thereafter substituted the non-appointing practice for the prior practice of appointing act-ing supervisors.I do not concede,as counsel for Employercontends, that since Employer revived its appoint-ment of acting supervisorsin 1973-75, that Local 1122 ac-quiesced in the revival of the practice because it did not filea grievance under the contract or discipline any of itsmembers who had accepted appointments during such pe-riod. Since Local 1122 did not ever retract its opposition to109the practice of acting supervisors and continually main-tained its ban upon its membership against the practice, itis clear that it was Employer who unilaterally reinstitutedthe practice.Although Local 1122 did not file a grievanceagainst Employer or seek enforcement of its ban beforenow, I do not perceive such delayed action on its part as awaiver of its right to rely on the established nonappointingpractice,or as an acquiescence in Employer'sunilateralremstitution of the practice of appointing acting supervi-sors. Such delayby the Local may verywell have been dueto a "wait and see" approach to the problem on its part,since it is observed(G.C. Exh.16) that Employer's ap-pointments of acting supervisors were not as numerous oras frequent during 1973-75 astheywere during the yearsprior to 1969.With respect to the alleged violation of Section8(b)(1)(A) of the Act,the Union(Local 1122)expressed itsconcerns with the tendency of the acting supervisor prac-tice to impede the number and frequency of promotingrank-and-file employees to permanent supervisory posi-tions, the presence or participation of its members in griev-ances, and other concerns comparable to those expressedby the union inRochester Telephone Company, supra.All ofthese concerns I find constitute a legitimate interest of alabor organization(national or local).Hence the Union(Local 1122)herein sought to safeguard those concernsthrough the promulgation and enforcement of a banagainst its members accepting temporary supervisory posi-tions. Such a rule is unquestionably an internal rule regu-lating legitimate interests and affairs of the union and itsmembership.Scofield et al. v. N.L.R.B.,394 U.S. 423(1969).As further evidence supporting the realism of itsconcerns,Local 1122 established that subsequent to thepromulgation of its ban on union members accepting su-pervisory positions,Employer promoted a substantialnumber of unit employees to permanent supervisory posi-tions within a period of 6 months.Since theunion interestfor which the ban on acting su-pervisor positions was designed to protect is legitimate, andthe rule (prohibition) itself is enforced solely through "theinternal technique of union fines,"neither the rule nor itsactual enforcement constitutes restraint or coercion so asto be violative of Section 8(b)(1)(A) of the Act, and theallegations that such is the case should be dismissed.Although the unit employees who acted as supervisorsfor Employer within the jurisdiction of Local 1122 werenot supervisors for purposes of collective bargaining andadjustinggrievances,there is no dispute that otherwise theypossessed and exercised other indicia of managerial au-thority, and while so doing were in fact supervisors withinthemeaning of Section 2(11) of the Act.Since the unionrule (prohibition)wasprospective,itwas applicable to em-ployee Richard Macvie before he accepted the acting su-pervisor position for which he is now being disciplined byLocal 1122.With respect to the alleged violation of Section 8(b)(3) ofthe Act,I find that Local 1122 did meet with Employerupon the latter's request,when among other things theydiscussed the acting supervisor practice which the Union(Local 1122)requested be terminated. Employer offered tomodify the practice and the Union ultimately rejected the 110DECISIONSOF NATIONALLABOR RELATIONS BOARDoffer and demanded abolition of the practice. AlthoughEmployer was appraised of the Union's demand it ex-pressed no further response,but instead,responded in ac-tion by not appointing any acting supervisors within thejurisdiction of Local 1122. While the appointing practice ofacting supervisors has been changed by negotiating or byacquiescence to a nonappointing practice by the parties(Employer and Local 1122), the issue of the practice itselfremains a bargainable issue. Although Employer may ex-perience some impact from the enforcement of the Union'srule, the rule is not designed to externally regulate the man-agerial operation of Employer and therefore, it is not in-consistent with the overriding policy of labor law. SeeSco-field v. N.L.RB., supra.Consequently, the alleged violationof Section 8(b)(3) of the Act should also be dismissed.CONCLUSIONS of LAW1.New York Telephone Companyis an employer en-gaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.Local 1122is a labor organizationwithin themeaningof Section2(5) of the Act,and Communications Workersof America, AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.3.TheRespondenthas notengaged in any unfair laborpractices,asalleged,within themeaning of Section8(b)(1)(A), 8(b)(1)(B), or 8(b)(3) of the Act.[RecommendedOrder fordismissal omitted from publi-cation.]